Name: Commission Regulation (EEC) No 2238/89 of 25 July 1989 amending Regulation (EEC) No 2083/80 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof
 Type: Regulation
 Subject Matter: economic conditions;  agricultural structures and production
 Date Published: nan

 No L 215/12 Official Journal of the European Communities 26. 7. 89 COMMISSION REGULATION (EEC) No 2238/89 of 25 July 1989 amending Regulation (EEC) No 2083/80 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof in this sector, which is characterized by a reduction in production due to grubbing-up measures and a pattern of demand which is heretogeneous and geared toward product diversity ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structures and Rural Development, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof ('), as last amended by Regulation (EEC) No 3875/88 (2), and in particular the second and third indents of Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 2083/80 (3), as last amended by Regulation (EEC) No 3087/88 (4), lays down detailed rules of application concerning the economic activity of producer groups and associations thereof ; whereas it is necessary to supplement those rules as a result of the extension of the field of application of Regulation (EEC) No 1360/78 to include four sectors in Ireland and the sector of wine of fresh grapes in certain areas of France ; Whereas agricultural holdings in Ireland are generally small in size and whereas the market is supplied by a large number of small-scale producers ; whereas producer groups and associations thereof are practically unknown or market only a negligible proportion of production ; whereas, as regards the economic activity of these groups, the minimum limits for volume of production and membership should be fixed at relatively low lowels ; whereas to ensure that the associations play a sufficiently important economic role, a minimum number of member groups and an adequate geographical area should be laid down ; Whereas the inclusion in the common measure of the entire sector of wine of fresh grapes in France requires minimum thresholds to be set for each category of wine ; whereas for this purpose account must be taken of trends HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2083/80 is hereby amended as follows : 1 . The following subparagraph is added to Article 3 (2) : '(g) in the case of Ireland, associations must comply with the minimum requirements as regards area cultivated, turnover, share of national production and number of recognized producer groups laid down in point V of the Annex. Irish associations must cover at least the area of one province.' 2. The Annex is amended as follows : (a) Table V in the Annex hereto is inserted above the notes at the bottom of the page . (b) Tabel la is replaced by Table la in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 23. 6. 1978 , p. 1 . (*) OJ No L 346, 15. 12. 1988, p. 3 . (3) OJ No L 203, 5. 8 . 1980, p. 5 . (4) OJ No L 275, 7. 10 . 1988 , p. 16. 26. 7. 89 Official Journal of the European Communities No L 215/13 ANNEX 'V. Producer groups and associations thereof in Ireland CN code Product Producer group Associations Volume of production or turnover Minimum member ­ ship Minimum area or equivalent Turnover (million ECU) Share of national production % Minimum member ­ ship 0102 Live bovine animals ; meat of 700 LU 20 10 000 LU 9,5 1,0 12 ex 0201 bovine animals, fresh, chilledIl Il\ ex 0202 or frozen (') \\l \ 0104 Live sheep and goats (') ; meat 3 000 head 25 9 000 head 1,0 1,0 3 ex 0204 of sheep or goats, fresh,Il Il\ \ chilled or frozen IIIl Potatoes (') \\ 0701 90 59 (a) main crop 3 000 tonnes 10 1 000 ha 2,0 4,0 5 0701 90 90 (b) early 1 000 tonnes 10 400 ha 1,0 4,0 3 Cereals (6) : Il ||II 1001 90 (a) common wheat andIlIIli meslin 3 000 tonnes 5 1 5 000 tonnes 3,0 1,5 3 1003 00 (b) barley 3 000 tonnes 5 1 5 000 tonnes 3,0 1,5 3 1004 00 (c) oats 3 000 tonnes 5 15 000 tonnes 3,0 1,5 3 ' la. Producer groups in France CN code Product Producer group Volume of production or turnover Minimum membership 0102 Live bovine animals ; meat of bovine 200 LU 20 ex 0201 animals, fresh, chilled or frozen (') I ex 0202 l Tropical fruit : l 0803 00 Bananas, including plantains, fresh or dried 30 ha 10 0804 30 00 Pinapples 30 ha 10 0804 40 Avocados 30 ha 5 ex 1211 Lavender and perfumery plants ECU 100 000 40 1509 Olive oil 60 tonnes 200 1510 00 2204 10 (a) wine of fresh grapes 100 000 hi 200 2204 21 (b) table wine 100 000 hi 200 2204 29 (c) quality wines p. s. r. 30 000 hi 100 producers or 2204 30 10 or 50 % of total 50 % of total \ \ quality wine psr quality wine psr zone zone'